Citation Nr: 1644240	
Decision Date: 11/22/16    Archive Date: 12/01/16

DOCKET NO.  00-16 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a rating in excess of 50 percent for a depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Joseph Montanye, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1965 to October 1969.

This case comes before the Board of Veterans Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut.  During the course of the appeal, the claims file was transferred to the RO in New York, New York.

In August 2014, the Veteran testified at a Travel Board hearing at the RO in New York, New York before the undersigned.  A transcript of the hearing is also of record. 

In January 2016 the Board remanded this matter to the RO for additional development.  The case is now returned to the Board for further consideration.

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims files have been reviewed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, the Veterans' claim was remanded in January 2016 for further development.  The remand instructed that, after securing any outstanding VA treatment records, the Veteran was to be afforded a VA psychiatric examination to determine the nature and extent of his depressive disorder.  Following this development, the claim was to be readjudicated, and the Veteran provided with a supplemental statement of the case and given an appropriate period to respond.

In February 2016, the Veteran was notified that a psychiatric examination was being requested.  This notice was mailed to the Veteran's address of record.  On February 19, 2016, the Appellant contacted VA to inform them that he lived in Israel and could not attend the examination scheduled to take place in the United States.  On February 23, 2016, the VA cancelled the scheduled psychiatric exam and noted that the Veteran failed to report.  

In March 2016, VA issued a supplemental statement of the case affirming the denial of the claim.  The supplemental statement of the case stated that the Veteran failed to report for the examination and did not offer any reason why he did not report for this examination.  This was mailed to the Veteran's New York address and not the updated one provided by the appellant on February 19, 2016.  

The Veteran again contacted VA in May 2016, reminded them of his address change, and asked VA to reschedule any previously missed exams.  The Veteran also stated that email is the quickest form of communication and explained his willingness to attend any exams. 

The Veteran has shown good cause for his failure to report to his examination.  See 38 C.F.R. §§ 3.159(c)(4), 3.655 (2015).  It appears to the Board that the Veteran was given the understanding that a new VA examination would be scheduled for him, but no further action was taken after the Veteran informed VA that he would be unable to attend his examination in the United States.  Despite providing VA with his new address, prior to the scheduled exam, and explaining his inability to attend the scheduled examination, VA failed to take note of this change and, as a result, marked the Veteran as a no show.  Due to this oversight, VA failed to provide the Veteran with a Board requested examination.  

The Board therefore remands this case in order to afford the Veteran another opportunity to attend a VA examination in Israel.  The Board takes this opportunity to advise the Appellant that while VA has a duty to assist him in the development of a claim, that duty is not limitless.  In the normal course of events, it is his burden to keep VA apprised of his whereabouts.  If he does not do so, there is no burden on VA to "turn up heaven and earth" to find him.  Hyson v. Brown, 5 Vet. App. 262 (1993).  It is therefore imperative that the Veteran work with VA to find an appropriate time and location for a VA psychiatric examination at a VA facility. 

A remand is again needed to obtain the previously directed VA examination.  When a claimant asserts, or the evidence shows, that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  Snuffer v. Gober, 10 Vet. App. 400 (1997).  Since the Veteran's depressive disorder was last examined by a VA examiner for compensation purposes in October 2010, now more than six years ago, the record contains evidence suggesting worsening symptomatology.  This evidence includes the Veteran's and his spouse's contentions at the August 2014 Board hearing that the claimant suffers from homicidal ideation when angry, nightmares, and a need to increase the dosage of his psychiatric medication.  

The Veteran's ongoing psychiatric treatment is documented in VA outpatient treatment records found in Virtual VA and VBMS.  While this matter is on remand, any outstanding, relevant VA treatment records should be added to the record.  The Veteran should also be afforded an opportunity to provide, or authorization VA's request, for any current private psychiatric treatment records. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all relevant outstanding VA treatment records.  If the AOJ cannot locate any records it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any records would be futile.  The AOJ must then: (a) explain the efforts VA has made to obtain that evidence and (b) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2.  Send to the Veteran and his representative a letter requesting that he provide sufficient information and a signed and dated authorization to enable VA to obtain any relevant private psychiatric records.  The Veteran is also welcome to directly submit private treatment records which reflect his current symptomatology. 

3.  After completing the foregoing development and associating all additional records with the claims file, the Pittsburgh, Pennsylvania RO should schedule the Veteran for a psychiatric examination in Israel to determine the nature and extent of his service-connected depressive disorder.  If appropriate, the Pittsburgh RO may also utilize email, in addition to written, correspondence when communicating with the Veteran.  The examiner is to be provided access to all file in, VBMS and Virtual VA.  The examiner must specify in the report that these records have been reviewed.  The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability.  A complete rationale for any opinions expressed must be provided.

The examiner must also report all signs and symptoms necessary for rating the Veteran's depressive disorder utilizing the appropriate Disability Benefits Questionnaire.  The examiner must offer an opinion addressing how the appellant's depressive disorder affects his ability to work.  A complete rationale must be provided for any opinion offered.

4.  The Veteran is hereby notified that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for the VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  The Board notes that the address of record now seems to be correct, but instructs the Pittsburgh RO to confirm this address and work with the Veteran to reschedule an examination.  Given that VA will work with the United States Embassy to secure an examination the appellant's residence in Israel is not, in and of itself, good cause for failure to report for a scheduled examination.  In the event that the Veteran does not report for the scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should be indicated whether any notice that was sent was returned as undeliverable. 

5.  After the development requested has been completed, the AOJ should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  The AOJ must ensure that the examiner documented his/her consideration of Virtual VA and VBMS.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once. 

6.  When the development requested has been completed, the issue on appeal should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


